DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3 and 7-8, drawn to an adhesion improver for use in a carbon fiber-reinforced resin composition, or a matrix resin composition for a carbon fiber-reinforced resin composition comprising the adhesion improver.
Group II, claim(s) 4-6 and 9-20, drawn to a method for manufacturing the adhesion improver.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the adhesion improver according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Okimura et al. (WO 2016/047289 A1, cited in IDS, US 2017/0297302 A1 is English language equivalent, is used for citation, and is cited in IDS). Okimura teaches an adhesive composition comprising a modified polyolefin-based resin and an epoxy resin, wherein the modified polyolefin-based resin is a resin resulting from graft-modification of an unmodified polyolefin resin with a modifying agent comprising an α,β-unsaturated carboxylic acid [0015], wherein the epoxy resin reacts with the carboxyl group of the modified polyolefin-based resin to realize high adhesion to adherends [0059], wherein the epoxy resin is a bisphenol A type epoxy resin, a bisphenol F type epoxy resin, a hydrogenated product thereof, glycidyl ester type epoxy resin, glycidyl ether type epoxy resin, glycidylamine type epoxy resin, epoxidized polybutadiene, epoxidized soybean-oil, or novolac type epoxy resin [0060], wherein the epoxy resin has two or more epoxy groups per molecule and reacts with the modified polyolefin-based resin to from a crosslinking structure [0063], which means that an epoxy group of Okimura’s epoxy resin that is a bisphenol A type epoxy resin, a bisphenol F type epoxy resin, a hydrogenated product thereof, glycidyl ester type epoxy resin, glycidyl ether type epoxy resin, glycidylamine type epoxy resin, epoxidized polybutadiene, epoxidized soybean-oil, or novolac type epoxy resin reacts with the carboxyl group of Okimura’s modified polyolefin-based resin, which must form an ester linkage between a moiety derived from Okimura’s modified polyolefin-based resin and a moiety derived from Okimura’s epoxy resin, and which must form a secondary hydroxyl group in a moiety derived from Okimura’s epoxy resin. Therefore, Okimura’s teachings read on an adhesion improver, the adhesion improver comprising an acid-modified polyolefin-based resin unit, and an epoxy resin unit, the acid-modified polyolefin-based resin unit and the epoxy resin unit being linked via an ester structure, wherein the epoxy resin unit includes a secondary hydroxy group as claimed. The limitation wherein the adhesion improver is an adhesion improver for use in a carbon fiber-reinforced resin composition including carbon fibers and a polyolefin-based resin is an intended use limitation. Okimura’s adhesion improver is capable of performing as an adhesion improver for use in a carbon fiber-reinforced resin composition including carbon fibers and a polyolefin-based resin because Okimura teaches all of the claimed ingredients, amounts, process steps, and process conditions of the adhesion improver. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
During a telephone conversation with James E. Armstrong on 11/15/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-3 and 7-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-6 and 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a blend ratio (mass ratio) of is 99/1 to 80/20” in lines 12-13, which is indefinite because “mass ratio” is enclosed in parentheses, which makes it unclear if it is a limitation, reference character, or abbreviation. For further examination of the claims, this limitation is interpreted as “a blend ratio, by mass, of 99/1 to 80/20”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okimura et al. (WO 2016/047289 A1, cited in IDS, US 2017/0297302 A1 is English language equivalent, is used for citation, and is cited in IDS).
Regarding claim 1, Okimura teaches an adhesive composition comprising a modified polyolefin-based resin and an epoxy resin, wherein the modified polyolefin-based resin is a resin resulting from graft-modification of an unmodified polyolefin resin with a modifying agent comprising an α,β-unsaturated carboxylic acid [0015], wherein the epoxy resin reacts with the carboxyl group of the modified polyolefin-based resin to realize high adhesion to adherends [0059], wherein the epoxy resin is a bisphenol A type epoxy resin, a bisphenol F type epoxy resin, a hydrogenated product thereof, glycidyl ester type epoxy resin, glycidyl ether type epoxy resin, glycidylamine type epoxy resin, epoxidized polybutadiene, epoxidized soybean-oil, or novolac type epoxy resin [0060], wherein the epoxy resin has two or more epoxy groups per molecule and reacts with the modified polyolefin-based resin to from a crosslinking structure [0063], which means that an epoxy group of Okimura’s epoxy resin that is a bisphenol A type epoxy resin, a bisphenol F type epoxy resin, a hydrogenated product thereof, glycidyl ester type epoxy resin, glycidyl ether type epoxy resin, glycidylamine type epoxy resin, epoxidized polybutadiene, epoxidized soybean-oil, or novolac type epoxy resin reacts with the carboxyl group of Okimura’s modified polyolefin-based resin, which must form an ester linkage between a moiety derived from Okimura’s modified polyolefin-based resin and a moiety derived from Okimura’s epoxy resin, and which must form a secondary hydroxyl group in a moiety derived from Okimura’s epoxy resin. Therefore, Okimura’s teachings read on an adhesion improver, the adhesion improver comprising an acid-modified polyolefin-based resin unit, and an epoxy resin unit, the acid-modified polyolefin-based resin unit and the epoxy resin unit being linked via an ester structure, wherein the epoxy resin unit includes a secondary hydroxy group as claimed. The limitation wherein the adhesion improver is an adhesion improver for use in a carbon fiber-reinforced resin composition including carbon fibers and a polyolefin-based resin is an intended use limitation. Okimura’s adhesion improver is capable of performing as an adhesion improver for use in a carbon fiber-reinforced resin composition including carbon fibers and a polyolefin-based resin because Okimura teaches all of the claimed ingredients, amounts, process steps, and process conditions of the adhesion improver. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 3, Okimura teaches that the modified polyolefin-based resin is a resin resulting from graft-modification of an unmodified polyolefin resin with a modifying agent comprising an α,β-unsaturated carboxylic acid [0015], wherein the unmodified polyolefin resin is at least one selected from the group consisting of ethylene-propylene copolymers, propylene-butene copolymers, and ethylene-propylene-butene copolymers [0017], or wherein the unmodified polyolefin resin is a homopolymer or copolymer of propylene [0041], which reads on wherein the acid-modified polyolefin-based resin unit is an acid-modified polypropylene-based resin unit as claimed.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Okabe (JP 10-204256 A, machine translation in English used for citation).
Regarding claim 1, Okabe teaches a reaction product of an epoxy resin and a maleic anhydride-modified polyolefin oligomer [0004, 0010], wherein the epoxy resin has an epoxy group in its molecule and is polyglycidyl ether of o-cresol-form aldehyde novolac, phenol novolak type epoxy resin, bisphenol type epoxy compound, naphthalene type epoxy compound, triphenol methane type epoxy resin, triazine nucleus containing epoxy resin, biphenyl type epoxy compound, or stilbene type epoxy compound [0006], wherein the reaction product improves adhesion [0010], which means that a maleic anhydride group of Okabe’s maleic anhydride-modified polyolefin oligomer reacts with water or a hydroxyl group of Okabe’s epoxy resin, which produces a carboxylic acid group, which reacts with an epoxy group of Okabe’s epoxy resin, which must form an ester linkage between a moiety derived from Okabe’s maleic anhydride-modified polyolefin oligomer and a moiety derived from Okabe’s epoxy resin, and which must form a secondary hydroxyl group in a moiety derived from Okabe’s epoxy resin. Therefore, Okabe’s teachings read on an adhesion improver, the adhesion improver comprising an acid-modified polyolefin-based resin unit, and an epoxy resin unit, the acid-modified polyolefin-based resin unit and the epoxy resin unit being linked via an ester structure, wherein the epoxy resin unit includes a secondary hydroxy group as claimed. The limitation wherein the adhesion improver is an adhesion improver for use in a carbon fiber-reinforced resin composition including carbon fibers and a polyolefin-based resin is an intended use limitation. Okabe’s adhesion improver is capable of performing as an adhesion improver for use in a carbon fiber-reinforced resin composition including carbon fibers and a polyolefin-based resin because Okabe teaches all of the claimed ingredients, amounts, process steps, and process conditions of the adhesion improver. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 2, The Office recognizes that all of the claimed physical properties are not positively taught by Okabe, namely wherein the melt viscosity at 1770°C is 50 to 1,500 Pa·s. However, Okabe teaches all of the claimed ingredients, amounts, process steps, and process conditions of the adhesion improver according to claim 1. Furthermore, the instant application recites that the hydroxy group equivalent (g/eq) is, as described later, 100 to 1000, preferably 150 to 800, and more preferably 200 to 500 in the raw material epoxy resin [0027], and that when the hydroxy group equivalent is too small, the melt viscosity increases [0027]. Also, Okabe teaches that the epoxy resin has a hydroxyl equivalent of 195 [0013]. Therefore, the claimed physical properties would naturally arise from the adhesion promoter of Okabe. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 3 and 8, Okabe teaches that the maleic anhydride-modified polyolefin oligomer [0004, 0010] is a maleic anhydride-modified polypropylene oligomer [0010], which reads on wherein the acid-modified polyolefin-based resin unit is an acid-modified polypropylene-based resin unit as claimed.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okimura et al. (WO 2016/047289 A1, cited in IDS, US 2017/0297302 A1 is English language equivalent, is used for citation, and is cited in IDS).
Regarding claim 7, Okimura teaches an adhesive composition comprising a modified polyolefin-based resin and an epoxy resin, wherein the modified polyolefin-based resin is a resin resulting from graft-modification of an unmodified polyolefin resin with a modifying agent comprising an α,β-unsaturated carboxylic acid [0015], wherein the epoxy resin reacts with the carboxyl group of the modified polyolefin-based resin to realize high adhesion to adherends [0059], wherein the epoxy resin is a bisphenol A type epoxy resin, a bisphenol F type epoxy resin, a hydrogenated product thereof, glycidyl ester type epoxy resin, glycidyl ether type epoxy resin, glycidylamine type epoxy resin, epoxidized polybutadiene, epoxidized soybean-oil, or novolac type epoxy resin [0060], wherein the epoxy resin has two or more epoxy groups per molecule and reacts with the modified polyolefin-based resin to from a crosslinking structure [0063], which means that an epoxy group of Okimura’s epoxy resin that is a bisphenol A type epoxy resin, a bisphenol F type epoxy resin, a hydrogenated product thereof, glycidyl ester type epoxy resin, glycidyl ether type epoxy resin, glycidylamine type epoxy resin, epoxidized polybutadiene, epoxidized soybean-oil, or novolac type epoxy resin reacts with a carboxyl group of Okimura’s modified polyolefin-based resin, which must form an ester linkage between a moiety derived from Okimura’s modified polyolefin-based resin and a moiety derived from Okimura’s epoxy resin, and which must form a secondary hydroxyl group in a moiety derived from Okimura’s epoxy resin. Therefore, Okimura’s teachings read on a matrix resin composition, the matrix resin composition comprising an adhesion improver, wherein the adhesion improver includes an acid-modified polyolefin-based resin unit and an epoxy resin unit, the acid-modified polyolefin-based resin unit and the epoxy resin unit are linked via an ester structure, and the epoxy resin unit including a secondary hydroxy group a polyolefin-based resin as claimed. Okimura teaches that the adhesive composition further comprises a thermoplastic resin other than the modified polyolefin-based resin in amounts not affecting the function of the adhesive composition [0066], wherein the other thermoplastic resin is polyethylene resin, polypropylene resin, or a combination of two or more [0067], which reads on the matrix resin composition further comprising a polyolefin-based resin as claimed, wherein the polyolefin-based resin and the adhesion improver are present at a blend ratio (mass ratio) of less than 100/0 and greater than 0/100.
Okimura does not teach wherein the polyolefin-based resin and the adhesion improver are present at a blend ratio (mass ratio) of is 99/1 to 80/20. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a blend ratio, by mass, of Okimura’s modified polyolefin-based resin and epoxy resin to Okimura’s thermoplastic resin other than the modified polyolefin-based resin that is polyethylene resin, polypropylene resin, or a combination of two or more to be from 99/1 to 80/20, which would read on wherein the polyolefin-based resin and the adhesion improver are present at a blend ratio (mass ratio) of is 99/1 to 80/20 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing adhesion of Okimura’s adhesion composition to adherends, an extent of crosslinking of Okimura’s adhesion composition, and thermoplastic properties of Okimura’s adhesion composition because Okimura teaches that the adhesive composition comprises the modified polyolefin-based resin and the epoxy resin [0015], that the epoxy resin reacts with the carboxyl group of the modified polyolefin-based resin to realize high adhesion to adherends [0059], that the epoxy resin has two or more epoxy groups per molecule and reacts with the modified polyolefin-based resin to from a crosslinking structure [0063], that the adhesive composition further comprises the thermoplastic resin other than the modified polyolefin-based resin in amounts not affecting the function of the adhesive composition [0066], and that the other thermoplastic resin is polyethylene resin, polypropylene resin, or a combination of two or more [0067], which means that a blend ratio, by mass, of Okimura’s modified polyolefin-based resin and epoxy resin to Okimura’s thermoplastic resin other than the modified polyolefin-based resin that is polyethylene resin, polypropylene resin, or a combination of two or more would have affected adhesion of Okimura’s adhesion composition to adherends, an extent of crosslinking of Okimura’s adhesion composition, and thermoplastic properties of Okimura’s adhesion composition.
The limitation wherein the matrix resin composition is a matrix resin composition for a carbon fiber-reinforced resin composition is an intended use limitation. The matrix resin composition that is rendered obvious by Okimura would have been capable of performing as a matrix resin composition for a carbon fiber-reinforced resin composition because Okimura renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the matrix resin composition for a carbon fiber-reinforced resin composition. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767